DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of RCE Filing
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   
Applicant's submission filed on 11/14/2212 has been entered.
The amendment filed on 11/14/22 has been entered.
Applicant amended Claims 1, 7, and 14.

Status of Claims
Claims 1-20 are examined on merits herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1, 7, and 14: Independent Claims 1and 14 have a new limitation: “the gate dielectric layer had a surface extending from an end of the bottom of the portion of the gate electrode below the top surface of the substrate to a sidewall of the substrate along a vertical direction”. Independent Claim 7 has a similar limitation among a few new limitations added by the applicant. 
Since the limitation was not supported by the application, the examiner requested an interview with Mr. Anthony King, the Attorney for the application. The interview was granted with Ms. Amy Chi (as an Interview Summary attached to the Office Action shows), who is an associate of Mr. King. 
It appeared, during the interview, that the Applicant did not intend to introduce a new matter, but incorrectly associated a sidewall of an opening in the substrate with a sidewall of the substrate. Accordingly, the current Office Action does not reject the above-cited limitations under 35 U.S.C. 112(a) and does not object the specification for the new matter in the claims, but reject Claims 1, 7, and 14 under 36 U.S.C. 112(b) only. 
Appropriate correction of the claim language is required.
For this Office Action, the above limitation of Claims 1 and 14 was interpreted as: “the gate dielectric layer had a surface extending from an end of the bottom of the portion of the gate electrode below the top surface of the substrate to a top surface of the substrate along an angled direction”. The similar limitation of Claim 7 was interpreted in a similar manner.
In re Claims 2-6, 8-13, and 15-20: Claims 2-6, 8-13, and 15-20 are rejected under 35 U.S.C. 112(b) due to dependency on one of independent Claims 1, 7, or 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As far as the claims are understood, Claims 1 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 9,853,021). 
In re Claim 1, Wang teaches a semiconductor structure, comprising (Fig. 1):
a substrate 12, 14, and 16 (when regions 14 and 16 are etched from an initial substrate, column 2, line 29 and column 3 lines 3-9);
an isolation region 22 (column 2, line 36) in the substrate;
a gate electrode 32, 34 (column 3, lines 25-26) over the substrate and further downwardly extends into the substrate, wherein 
a portion of the gate electrode 32, 34 below a top surface of the substrate abuts the isolation region 22;
a gate dielectric layer 44 (column 4, line 17) between the top surface of the substrate and a portion of the gate electrode not extended into the substrate, and the gate dielectric layer 44 further downwardly extending into the substrate between the substrate and the portion of the gate electrode below the top surface of the substrate, and 
the gate dielectric 44 extending to a bottom of the portion of the gate electrode below the top surface of the substrate without extending along the bottom, wherein 
an intersection of a portion of the gate dielectric layer 44 above the top surface of the substrate and a portion of the gate dielectric layer below the top surface of the substrate is greater than about 90 degrees and less than about 180 degrees, and 
the gate dielectric layer 44 had a surface extending from an end of the bottom of the portion of the gate electrode 32, 34 below the top surface of the substrate to a sidewall of the substrate along a vertical direction; and
a source region 38 and a drain region 40 (column 3 lines 56-57) formed in the substrate at opposite sides of the gate electrode 32, 34; wherein 
a sidewall of the portion of the gate electrode 32, 34 above the top surface of the substrate and a sidewall of the portion of the gate electrode below the top surface of the substrate form a continuous straight line in a cross-sectional view, and 
the portion of the gate electrode 32, 34 below the top surface of the substrate has a right-angled trapezoidal profile in a cross-sectional view, and 
the bottom of the portion of the gate electrode 32, 34 below the top surface of the substrate is parallel to the top surface of the substrate, and 
an angle formed by an intersection of a sidewall and a bottom surface of the isolation region is greater than about 90 degrees and less than about 180 degrees.
In re Claim 2, Wang teaches the semiconductor structure of Claim 1, wherein (Fig. 1) one sidewall of the portion of the gate electrode 32, 34 below the top surface of the substrate is separated from the substrate by the gate dielectric layer 44. 
In re Claim 4, Wang teaches the semiconductor structure of Claim 1, wherein (Fig. 1) a sidewall of the portion of the gate electrode 32, 34 above the top surface of the substrate is disposed over a top surface of the isolation region 22. 
In re Claim 5, Wang teaches the semiconductor structure of Claim 1, wherein (Fig. 1) the substrate further comprises a first well region 20 of a first conductivity type (n-type, column 2, lines 32-33) and a second well region 18 of a second conductivity type (p-type, column 2, line 32) opposite to the first conductivity type in the substrate. 
In re Claim 6, Wang teaches the semiconductor structure of Claim 5, wherein (Fig. 1) the isolation region 22 and the portion of the gate electrode 32, 34 below the top surface of the substrate are in the first well region 20 and distanced from the second well region 18 by a predetermined distance greater than 0 (a boundary between the first and second wells is shown as line 42, column 4, line 32). 
In re Claim 7, Wang teaches a semiconductor structure, comprising (Fig. 1):
a substrate 12, 14, 16 (when regions 14 and 16 are etched from an initial substrate, column 2, line 29 and column 3 lines 3-9);
a gate electrode 32, 34 (column 3 lines 25-26) having a first portion and a second portion, the first portion being over a top surface of the substrate and the second portion being below the top surface of the substrate, and the second portion is isolated from the substrate by a dielectric region 22 (column 2 line 37) in the substrate;
a gate dielectric layer 44 (column 4 lines 25-26) between the first portion and the top surface of the substrate, and the gate dielectric layer further downwardly extending into the substrate between the second portion and the substrate, and the gate dielectric layer extends to a bottom of the second portion without extending along the bottom, wherein 
an intersection of a portion of the gate dielectric layer 44 above the top surface of the substrate and a portion of the gate dielectric layer below the top surface of the substrate is greater than about 90 degrees and less than about 180 degrees, and 
the gate dielectric layer 44 had a surface extending from an end of the bottom of the second portion to a sidewall of the substrate along a vertical direction; and
a source region 38 and a drain region 40 (column 3 lines56-57) formed in the substrate at opposite sides of the gate electrode 32, 34; wherein 
a sidewall of the portion of the gate electrode 32, 34 above the top surface of the substrate and a sidewall of the portion of the gate electrode below the top surface of the substrate form a continuous straight line in a cross-sectional view, and 
the portion of the gate electrode below the top surface of the substrate has a right-angled trapezoidal profile in a cross-sectional view, and 
the bottom of the second portion of the gate electrode is parallel to the top surface of the substrate, and 
an angle formed by an intersection of a sidewall and the bottom of the second portion is greater than about 90 degrees and less than about 180 degrees.
In re Claim 8, Wang teaches the semiconductor structure of Claim 7, wherein (Fig. 1) the first portion of the gate electrode is laterally protruding from the second portion at one side. 
In re Claim 9, Wang teaches the semiconductor structure of Claim 7, wherein (Fig. 1) the gate electrode 32, 34 includes a conductive material (such as metal column 4 line 1, which, actually, is inherent for a gate electrode of any transistor, as well as for any electrode). 
In re Claim 14, Wang teaches a semiconductor structure, comprising (Fig. 1):
a substrate 12, 14, 16 (when regions 14 and 16 are etched from an initial substrate, column 2, line 29 and column 3 lines 3-9);
an isolation region 22 (column 2 line 37) in the substrate;
a gate electrode 32, 34 (column 3 lines 26-27) over the substrate and further downwardly extends into the substrate, wherein a portion of the gate electrode below a top surface of the substrate abuts the isolation region 22;
a gate dielectric layer 44 (column 4 line 17) between the top surface of the substrate and a portion of the gate electrode not extended into the substrate, and the gate dielectric layer further downwardly extending into the substrate between the substrate and the portion of the gate electrode below the top surface of the substrate, and the gate dielectric layer extends to a bottom of the portion of the gate electrode below the top surface of the substrate without extending along the bottom, wherein 
an intersection of a portion of the gate dielectric layer 44 above the top surface of the substrate and a portion of the gate dielectric layer below the top surface of the substrate is greater than about 90 degrees and less than about 180 degrees, and 
the gate dielectric layer 44 had a surface extending from an end of the bottom of the portion of the gate electrode below the top surface of the substrate to a sidewall of the substrate along a vertical direction; and wherein 
a sidewall of the portion of the gate electrode 32, 34 above the top surface of the substrate and a sidewall of the portion of the gate electrode below the top surface of the substrate form a continuous straight line in a cross-sectional view, and 
the portion of the gate electrode 32, 34 below the top surface of the substrate has a right-angled trapezoidal profile in a cross-sectional view, and 
the bottom of the portion of the gate electrode 32, 34 below the top surface of the substrate is parallel to the top surface of the substrate, and 
an angle formed by an intersection of a sidewall and a bottom surface of the isolation region 22 is greater than about 90 degrees and less than about 180 degrees.
In re Claim 15, Wang teaches the semiconductor structure of Claim 14, wherein (Fig. 1) a sidewall of the portion of the gate electrode 32, 34 above the top surface of the substrate is disposed over a top surface of the isolation region 22. 
In re Claim 16, Wang teaches the semiconductor structure of Claim 14, wherein (Fig. 1) one sidewall of the portion of the gate electrode 32, 34 below the top surface of the substrate is separated from the substrate by the gate dielectric layer 44. 
In re Claim 17, Wang teaches the semiconductor structure of Claim 14, wherein (Fig. 1) the bottom of the portion of the gate electrode 32, 34 below the top surface of the substrate is distanced from the top surface of the substrate by a first depth. 
In re Claim 20, Wang teaches the semiconductor structure of Claim 14, wherein (Fig. 1) the substrate further comprises a first well region 20 of a first conductivity type (column 2 lines 32-33) and a second well region 18 of a second conductivity type (column 2 line 32) opposite to the first conductivity type in the substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 3 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Fujii (US 2016/0240664). 
In re Claim 3, Wang teaches the semiconductor structure of Claim 1 as cited above, wherein (Fig. 1) the bottom of the portion of the gate electrode 32, 34 below the top surface of the substrate is distanced from the top surface of the substrate by a first depth, and the bottom surface of the isolation region 22 is distanced from the top surface of the substrate by a second depth, and a ratio of the first depth to the second depth exists. 
Although the Wang’ Fig. 1 may be viewed as having the ratio in a range from about 0.4 to about 0.85, Wang does not state that his drawings are in scale.
Fujii teaches (Fig. 2, paragraph 0133) that a ratio of a first depth Lx to a second depth Ly is in a range from 0.4 to about 0.85, e.g., being 0.77.
Wang and Fujii teach analogous art directed to an LDMOS, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Wang device in view of the Fujii device, since they are from the same field of endeavor, and Fujii created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the ratio of the first depth to the second depth of the Wang device of Claim 1 per Fujii, and making it about 0.77, wherein such modification allows to minimize a gate current (Fujii, paragraph 0133).
In re Claims 18 and 19, Wang teaches the semiconductor structure of Claim 17 as cited above. 
Wang further teaches (Fig. 1) that the bottom surface of the isolation region 22 is distance from the top surface of the substrate by a second depth, but, since Wang does not state that his drawings are in scale, Wang cannot be viewed as an art teaching that a ratio of the first depth to the second depth is greater than 0.4 (as Claim 18 requires) or less than 0.85 (as Claim 19 requires).
Fujii teaches (Fig. 2, paragraph 0133) that a ratio of a first depth Lx to a second depth Ly is about 0.77.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the ratio of the first depth to the second depth of the Wang device of Claim 17 per Fujii, and making it about 0.77 (which is greater than 0.4 and less than 0/.85), wherein it is desirable to minimize a gate current (Fujii, paragraph 0133).

As far as the claims are understood, Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shrivastava et al. (US 2010/0237412).
In re Claim 10, Wang teaches the semiconductor structure of Claim 7 as cited above. 
Wang does not teach that the semiconductor structure further comprising a pickup region.
Shrivastava teaches that a semiconductor structure of Fig. 1 further comprises a pickup region 150 (paragraph 0049).
Shrivastava and Wang teach analogous art directed to a lateral MOSFET with a portion of a gate electrode disposed above a semiconductor region and a portion of the gate electrode disposed within the semiconductor region, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Wang device in view of the Shrivastava device, since they are from the same field of endeavor, and Shrivastava created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to further modify the semiconductor structure of Claim 7 taught by Wang by including into this structure a pickup region (per Shrivastava), wherein it is desirable to provide a contact to the second well region.
In re Claim 11, Wang/Shrivastava teaches the semiconductor structure of Claim 10 as cited above. 
Wang further teaches that a structure, further comprising (Fig. 1, column 2 lines 32-33) a first well region 20 of a first conductivity type (being the n-type) and a second well region 18 of a second conductivity type (being a p-type) opposite to the first conductivity type in the substrate.
In re Claim 12, Wang/Shrivastava teaches the semiconductor structure of Claim 11 as cited above. 
Wang further teaches (Fig. 1) that the drain region 40, the dielectric region 22 and the second portion of the gate electrode 32, 34 are in the first well region 20.
In re Claim 13, Wang/Shrivastava teaches the semiconductor structure of Claim 11 as cited above, wherein Shrivastava teaches a pickup region, as shown for Claim 10.
Wang teaches (Fig. 1) that the source region 38 is in the second well 18.
Shrivastava teaches (Fig. 1, paragraphs 0023-0036) that the source region 108 and the pickup region 150 are in the second well region 104.
Since the Wang structure of Claim 10 was modified to include the pickup region per Shrivastava, it would have been obvious for one of ordinary skill in the art before filing the application to include both – the source and pickup regions of the Wang/Shrivastava structure of Claim 11 into the second well region, to enable a disposition of the pick-up region.

Response to Arguments
Applicant’ arguments (REMARKS, filed 11/14/22) have been fully considered.
Agreeing with Applicant (REMARKS, pages 1-4) that a combination of previously cited prior art is not quite good for the amended Claim 1 (as interpreted), Examiner maintains a position that this claim is still not patentable in view of the newly used prior art cited by the current Office Action.
Examiner further does not agree with Applicant (REMARKS, pages 4-6) that a set of claims filed 11/14/22 is in a condition for allowance.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 11/16/22